Exhibit 10.1

PURCHASE AND SALE AGREEMENT

BETWEEN

1450 EXECUTIVE CIRCLE NE- MELBOURNE, LLC,

AS SELLER

AND

LIGHTING SCIENCE GROUP CORPORATION,

AS PURCHASER

June 8, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No. ARTICLE 1 BASIC INFORMATION    1 1.1    Certain Basic Terms
   1 1.2    Closing Costs    2 1.3    Notice Addresses:    3 ARTICLE 2 PROPERTY
   4 2.1    Property    4 ARTICLE 3 EARNEST MONEY    6 3.1    Deposit and
Investment of Earnest Money; Extension of Due Diligence Period    6 3.2   
Independent Consideration    6 3.3    Form; Failure to Deposit    7 3.4   
Disposition of Earnest Money    7 ARTICLE 4 DUE DILIGENCE    7 4.1    Due
Diligence Materials To Be Delivered    7 4.2    Due Diligence Materials To Be
Made Available    8 4.3    Physical Due Diligence    8 4.4    Due
Diligence/Termination Right    9 4.5    Return of Documents and Reports    9 4.6
   Intentionally Omitted.    10

 



--------------------------------------------------------------------------------

4.7    Proprietary Information; Confidentiality    10 4.8    No Representation
or Warranty by Seller    10 4.9    Purchaser’s Responsibilities    10 4.10   
Purchaser’s Agreement to Indemnify    11 ARTICLE 5 TITLE AND SURVEY    11 5.1   
Title Commitment    11 5.2    Updated Survey    11 5.3    Title Review    11 5.4
   Delivery of Title Policy at Closing    12 ARTICLE 6 OPERATIONS AND RISK OF
LOSS    12 6.1    Ongoing Operations    12 6.2    Damage    12 6.3   
Condemnation    13 ARTICLE 7 CLOSING    13 7.1    Closing    13 7.2   
Conditions to Parties’ Obligation to Close    14 7.3    Seller’s Deliveries in
Escrow    14 7.4    Purchaser’s Deliveries in Escrow    15 7.5    Closing
Statements    16 7.6    Purchase Price    16 7.7    Possession    16 7.8   
Delivery of Books and Records    16 ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS
   16 8.1    Prorations    16 8.2    Intentionally Omitted.    17 8.3    Closing
Costs    17 8.4    Final Adjustment After Closing    17 8.5    Intentionally
Omitted    17 8.6    Commissions    17 ARTICLE 9 REPRESENTATIONS AND WARRANTIES
   17 9.1    Seller’s Representations and Warranties    17 9.2    Purchaser’s
Representations and Warranties    18 9.3    Survival of Representations and
Warranties    19 ARTICLE 10 DEFAULT AND REMEDIES    19 10.1    Seller’s Remedies
   19 10.2    Purchaser’s Remedies    20 10.3    Attorneys’ Fees    20 10.4   
Other Expenses    21 ARTICLE 11 DISCLAIMERS, RELEASE AND INDEMNITY    21 11.1   
Disclaimers By Seller    21 11.2    Sale “As Is, Where Is”    21 11.3    Seller
Released from Liability    22 11.4    “Hazardous Materials” Defined    23

 

ii



--------------------------------------------------------------------------------

11.5    Survival    23 ARTICLE 12 MISCELLANEOUS    23 12.1    Parties Bound;
Assignment    23 12.2    Headings    23 12.3    Invalidity and Waiver    23 12.4
   Governing Law    24 12.5    Survival    24 12.6    Entirety and Amendments   
24 12.7    Time    24 12.8    Confidentiality    24 12.9    Notices    24 12.10
   Construction    25 12.11    Calculation of Time Periods; Business Day    25
12.12    Execution in Counterparts    25 12.13    Recordation    25 12.14   
Further Assurances    25 12.15    Discharge of Obligations    25 12.16    ERISA
   25 12.17    No Third Party Beneficiary    26 12.18    Reporting Person    26
12.19    Post-Closing Access    26 12.20    RADON GAS.    26

 

iii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

[1450 Executive Circle NE, Palm Bay, Florida]

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Purchaser and Seller.

RECITALS

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meanings set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B. Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION

1.1 Certain Basic Terms. The following defined terms shall have the meanings set
forth below:

 

1.1.1 “Seller”:   

1450 EXECUTIVE CIRCLE NE- MELBOURNE,

LLC, a Delaware limited liability company

1.1.2 “Purchaser”:   

LIGHTING SCIENCE GROUP CORPORATION,

a Delaware corporation

1.1.3 “Purchase Price”:    $8,500,000.

1.1.4 “Earnest Money”: Collectively, the Initial Earnest Money and the
Additional Deposit, including interest thereon, to be deposited in accordance
with Section 3.1.

1.1.5 “Initial Earnest Money”: $75,000.

1.1.6 “Additional Deposit”: As defined in Section 3.1.



--------------------------------------------------------------------------------

1.1.7 “Title Company”:   

GrayRobinson, as Agent for First American Title

Insurance Company

1.1.8 “Escrow Agent”:   

First American Title Insurance Company

National Commercial Services

30 North LaSalle Street, Suite 310

Chicago, Illinois 60602

Attn: John E. Beckstedt, Jr.

Telephone number: (312) 917-7223

Facsimile number: (888) 279-8547

E-mail: jbeckstedt@firstam.com

1.1.9 “Property Information Delivery Date”: The date which is ten (10) days
after the Effective Date.

1.1.10 “Title and Survey Review Period”: The period ending upon the expiration
of the Initial Inspection Period.

1.1.11 “Inspection Period”: The period beginning on the Effective Date and
ending sixty (60) days after the Effective Date (the “Initial Inspection
Period”), subject to extension as provided in Section 3.1.

1.1.12 “Closing Date”: The date which is thirty (30) days after the expiration
of the Inspection Period.

1.1.13 “Confidentiality Agreement”. The letter agreement dated May 14, 2010
between Seller and Purchaser.

1.1.14 “Effective Date”: The date on which this Agreement is executed by the
latter to sign of Purchaser or Seller, as indicated on the signature page of
this Agreement. If the execution date is left blank by either Purchaser or
Seller, the Effective Date shall be the execution date inserted by the other
party.

1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

Cost

  

Responsible Party

Title Commitment required to be delivered pursuant to Section 5.1    Purchaser
Premium for standard form Title Policy required to be delivered pursuant to
Section 5.4, up to a maximum amount of $8,172.50    Seller Premium for standard
form Title Policy required to be delivered pursuant to Section 5.4, in the
amount, if any, in excess of $8,172.50    Purchaser

 

-2-



--------------------------------------------------------------------------------

Premium for any upgrade of Title Policy for any endorsements to the Title Policy
desired by Purchaser, any inspection fee charged by the Title Company, tax
certificates, municipal and utility lien certificates, and any other Title
Company charges    Purchaser Costs of Survey and/or any revisions, modifications
or recertifications thereto    Purchaser Costs for UCC Searches    Purchaser
Recording Fees    Purchaser Any deed taxes, documentary stamps, transfer taxes,
intangible taxes, or other similar taxes, fees or assessments    Seller Any
mortgage taxes or other similar taxes    Purchaser Any escrow fee charged by
Escrow Agent for holding the Earnest Money or conducting the Closing   
Purchaser   1/2 Seller  1/2 Real Estate Sales Commission to Coldwell Banker
pursuant to Section 8.6    Seller All other closing costs and expenses incident
to this transaction and the closing thereof shall be paid by the party incurring
the same      

1.3 Notice Addresses:

 

Purchaser:   Lighting Science Group Corporation    Copy to:    Gray Robinson,
P.A.   1227 South Patrick Drive       1795 W. Nasa Boulevard   Building 2A      
Melbourne, FL 32901   Satellite Beach, Florida 32937       Attention: Hubert C.
Normile, Jr., Esq. Attention:   Zach Gibler, Chairman and CEO       Telephone:
321-727-8100 Telephone:   321-779-5520       Facsimile: 321-984-4122 Facsimile:
  321-779-5521      

 

-3-



--------------------------------------------------------------------------------

     Copy to:   

John Mitchell, Esq.

c/o Lighting Science Group Corporation

1227 South Patrick Drive

Building 2A

Satellite Beach, Florida 32937

Telephone: 321-779-5520

Facsimile: 321-779-5521

Seller:      Copies to:    iStar Financial Inc.   c/o iStar Financial Inc.      
1114 Avenue of the Americas  

180 Glastonbury Blvd., Suite 201

Glastonbury, CT 06033

      New York, NY 10036         Attn: Mary-Beth Roselle, Esq.   Attention:
Stephen Spencer       Phone: 212-930-9481   Telephone: 860-815-5937       Fax:
212-930-9494   Facsimile:                                                      
      E-mail: mroselle@istarfinancial.com   E-mail: Sspencer@istarfinancial.com
             

iStar Asset Services Inc.

180 Glastonbury Boulevard

Glastonbury, CT 06033

Attn: President

Telephone: 860-815-5910

Facsimile: 860-815-5901

E-mail: brubin@istarfinancial.com

       

Katten Muchin Rosenman LLP

525 West Monroe St.

Chicago, IL 60661-3693

Attn: Douglas L. Noren, Esq.

Phone: 312-902-5387

Fax: 312-577-8737

Email: Douglas.Noren@kattenlaw.com

ARTICLE 2

PROPERTY

2.1 Property. Subject to the terms and conditions of this Agreement, Seller
agrees to sell to Purchaser, and Purchaser agrees to purchase from Seller, the
following property (collectively, the “Property”):

2.1.1 Real Property. The land described in Exhibit A hereto (the “Land”),
together with (a) all improvements located thereon (“Improvements”), (b) all
right, title and interest of Seller, if any, in and to the rights, benefits,
privileges, easements, tenements, hereditaments, and appurtenances thereon or in
anywise appertaining thereto, and (c) all right,

 

-4-



--------------------------------------------------------------------------------

title, and interest of Seller, if any, in and to all strips and gores and any
land lying in the bed of any street, road or alley, open or proposed, adjoining
the Land (collectively, the “Real Property”).

2.1.2 Intentionally Omitted.

2.1.3 Tangible Personal Property. All of Seller’s right, title and interest, in
the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Seller and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, but specifically excluding any items of personal property owned or
leased by Seller’s property manager at or on the Real Property and further
excluding any items of personal property owned by third parties and leased to
Seller (collectively, the “Tangible Personal Property”).

2.1.4 Intangible Personal Property. All of Seller’s right, title and interest,
if any, in all intangible personal property related to the Real Property and the
Improvements, including, without limitation: all trade names and trade marks
associated with the Real Property and the Improvements, including Seller’s
rights and interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller); contract
rights related to the operation, ownership or management of the Real Property,
including maintenance, service, construction, supply and equipment rental
contracts, if any (collectively, the “Service Contracts”) (but only to the
extent assignable without cost to Seller and Seller’s obligations thereunder are
expressly assumed by Purchaser pursuant to this Agreement); warranties (to the
extent assignable without cost to Seller); governmental permits, approvals and
licenses, if any (to the extent assignable without cost to Seller); and
telephone exchange numbers (to the extent assignable without cost to Seller (all
of the items described in this Section 2.1.4 collectively referred to as the
“Intangible Personal Property”). Tangible Personal Property and Intangible
Personal Property shall not include (a) any appraisals or other economic
evaluations of, or projections with respect to, all or any portion of the
Property, including, without limitation, budgets prepared by or on behalf of
Seller or any affiliate of Seller, (b) any documents, materials or information
which are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to the Property and/or Seller,
or which are subject to a confidentiality agreement, (c) any trade name, mark or
other identifying material that includes the name “iStar” or any derivative
thereof, and (d) all of Seller’s present and future rights in and to all
refunds, rebates, reimbursements, reserves, deferred payments, deposits, cost
savings, governmental subsidy payments, governmentally-registered credits (such
as emissions reduction credits), other credits, waivers and payments, whether in
cash or kind, due from or payable by any governmental agency or other entity, or
any insurance or utility company, or any other person relating to any or all of
the Property, or any improvements thereon or any of the Tangible Personal
Property or Intangible Personal Property described herein (i) for any taxes,
special taxes, assessments, or similar governmental or quasi-governmental
charges or levies imposed upon Seller (or any prior owner of the Property) or
(ii) arising out of satisfaction of any condition imposed upon or the obtaining
of any approvals for the development of the Project or the improvements
thereon; including, but not limited to, any monies, fees, credits,
reimbursements, contributions, or other consideration that Seller (or any prior
owner of the Property) is entitled to claim or receive, from any governmental
agency or any other person or entity, in connection with any work performed or
expenditures made by Seller (or any prior owner of the Property), at any time
prior to the Effective Date.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 3

EARNEST MONEY

3.1 Deposit and Investment of Earnest Money; Extension of Due Diligence Period
(a) Within one (1) Business Day after the Effective Date, Purchaser shall
deposit the Initial Earnest Money with Escrow Agent and deliver a completed,
executed Form W-9 to the Escrow Agent and the Seller.

(b) Purchaser shall be entitled to extend the Inspection Period for an
additional thirty (30) day period (such period, the “First Extended Inspection
Period”) by delivering written notice to Seller and depositing with the Escrow
Agent prior to the expiration of the Initial Inspection Period an additional
deposit of Fifty Thousand Dollars ($50,000.00) (the “Additional Deposit”), which
deposit shall be refundable to Purchaser if Purchaser elects not to proceed with
the purchase during the First Extended Inspection Period and delivers the Due
Diligence Termination Notice pursuant to Section 4.4. However, if Purchaser
elects to extend the Inspection Period for such additional thirty (30) day
period, then the Initial Earnest Money shall be non-refundable and shall be paid
to Seller if this Agreement is terminated for any reason other than Seller’s
default hereunder.

(c) Purchaser shall be entitled to extend the Inspection Period for a second
additional thirty (30) day period (such period, the “Second Extended Inspection
Period”) by delivering written notice to Seller and paying to Seller prior to
the expiration of the First Extended Inspection Period a non-refundable
extension fee of Fifty Thousand Dollars ($50,000.00) (for the avoidance of
doubt, such extension fee shall not be applied to the Purchase Price at
Closing). If Purchaser elects to extend the Due Diligence Period for such second
additional thirty (30) day period, then the Additional Deposit made by Purchaser
shall be non-refundable and shall be paid to Seller if this Agreement is
terminated for any reason other than Seller’s default hereunder.

(d) Purchaser shall be entitled to extend the Inspection Period for a third
additional thirty (30) day period (such period, the “Third Extended Inspection
Period”) by delivering written notice to Seller and paying to Seller prior to
the expiration of the Second Extended Inspection Period a non-refundable
extension fee of Fifty Thousand Dollars ($50,000.00) (for the avoidance of
doubt, such extension fee shall not be applied to the Purchase Price at
Closing).

(e) If Purchaser elects to proceed to purchase the Property, the Initial Earnest
Money together with the Additional Deposit shall be applied to the Purchase
Price at Closing.

(f) Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Seller and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
Such account shall have no penalty for early withdrawal, and Purchaser accepts
all risks with regard to such account.

3.2 Independent Consideration. If Purchaser elects to terminate this Agreement
for any reason and is entitled to receive a return of the Earnest Money pursuant
to the terms hereof,

 

-6-



--------------------------------------------------------------------------------

the Escrow Agent shall first disburse to Seller One Hundred and No/100 Dollars
($100.00) as independent consideration for Seller’s performance under this
Agreement (“Independent Consideration”), which shall be retained by Seller in
all instances.

3.3 Form; Failure to Deposit. The Earnest Money shall be in the form of a
certified or cashier’s check or the wire transfer to Escrow Agent of immediately
available U.S. federal funds. If Purchaser fails to timely deposit any portion
of the Earnest Money within the time periods required, Seller may terminate this
Agreement by written notice to Purchaser and Escrow Agent, in which event any
Earnest Money that has previously been deposited by Purchaser with Escrow Agent
shall be immediately delivered to Seller and thereafter the parties hereto shall
have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

3.4 Disposition of Earnest Money. If Purchaser elects to terminate this
Agreement prior to the expiration of the Inspection Period pursuant to
Section 4.4, Escrow Agent shall pay the Initial Earnest Money and the Additional
Deposit, if any, to Purchaser or Seller, as the case may be, pursuant to
Section 3.1 hereof. In the event of a termination of this Agreement by either
Seller or Purchaser for any reason other than pursuant to Section 4.4, the party
(the “Demanding Party”) seeking to terminate this Agreement shall give written
notice of such election to Escrow Agent and the other party (the “Non-Demanding
Party”) to this Agreement. Upon receipt of any such notice of termination,
Escrow Agent shall give notice to the Non-Demanding Party of Escrow Agent’s
receipt of such notice, enclosing a copy of the notice in question. If within
five (5) Business Days after the Non-Demanding Party is given or deemed to have
been given notice of Escrow Agent’s receipt of the notice in question, Escrow
Agent has not received from the Non-Demanding Party its notice of objection to
the notice, then Escrow Agent is to disburse the Earnest Money as requested by
the notice in question, on the sixth (6th) Business Day following its giving of
such notice to the Non-Demanding Party. If within said five (5) Business Day
period Escrow Agent receives from the non-demanding party notice of objection,
then Escrow Agent is directed to notify the Demanding Party of the objection,
and continue to hold the Earnest Money until Escrow Agent is in receipt of a
joint order direction or a court order instructing Escrow Agent to disburse the
Earnest Money. In such event of objection, Escrow Agent may interplead the
Earnest Money into a court of competent jurisdiction in the county in which the
Real Property is located. All attorneys’ fees and costs and Escrow Agent’s costs
and expenses incurred in connection with such interpleader shall be assessed
against the party that is not awarded the Earnest Money, or if the Earnest Money
is distributed in part to both parties, then in the inverse proportion of such
distribution.

ARTICLE 4

DUE DILIGENCE

4.1 Due Diligence Materials To Be Delivered. Seller shall deliver or make
available to Purchaser the following (the “Property Information”) on or before
the Property Information Delivery Date:

4.1.1 Environmental Reports. A copy of any environmental reports or site
assessments related to the Property prepared for the benefit of Seller;

 

-7-



--------------------------------------------------------------------------------

4.1.2 Tax Statements. A copy of ad valorem tax statements relating to the
Property for the current tax period;

4.1.3 Survey. A copy of Seller’s most current survey, if any, of the Property.

Seller’s obligations to deliver the items listed in this Section 4.1 shall be
limited to the extent such items are in the possession or control of Seller or
its property management company and to extent Seller is legally or contractually
permitted to provide such items.

4.2 Due Diligence Materials To Be Made Available. To the extent such items are
in Seller’s possession, Seller shall make available to Purchaser for Purchaser’s
review, at Seller’s option at either the offices of Seller’s property manager or
at the Property, the following items and information (the “Additional Property
Information”) on or before the Property Information Delivery Date, and Purchaser
at its expense shall have the right to make copies of same:

4.2.1 Maintenance Records and Warranties. Maintenance work orders for the 12
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

4.2.2 Plans and Specifications. Building plans and specifications relating to
the Property;

4.2.3 Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property; and

4.2.4 Property Insurance. Certificates evidencing existing insurance coverage
relating to the Property.

4.3 Physical Due Diligence. Commencing on the Effective Date and continuing
until the Closing, Purchaser shall have reasonable access to the Property at all
reasonable times during normal business hours, for the purpose of conducting
reasonably necessary tests, including surveys and architectural, engineering,
geotechnical and environmental inspections and tests, provided that
(a) Purchaser must give Seller two (2) full Business Days’ prior telephone or
written notice of any such inspection or test, and with respect to any intrusive
inspection or test (i.e., core sampling) must obtain Seller’s prior written
consent (which consent may be given, withheld or conditioned in Seller’s sole
discretion), (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place (and Purchaser and its
contractors, agents and representatives shall maintain during the pendency of
this Agreement) (1) commercial general liability insurance with limits of at
least One Million Dollar ($1,000,000) per occurrence and Two Million Dollars
($2,000,000) in the aggregate for bodily injury or death and property damage
insurance including coverage for contractual liability and personal and
advertising injury with respect to Purchaser’s obligations hereunder, and
(2) workers’ compensation and employers’ liability insurance with limits of at
least $100,000 each accident, $100,000 each employee and $500,000 policy limit,
all covering any accident arising in connection with the presence of Purchaser,
its contractors, agents and representatives on the Property, which insurance,
except for workers’ compensation and employers’ liability, shall (A) name as

 

-8-



--------------------------------------------------------------------------------

additional insureds thereunder Seller and such other parties holding insurable
interests as Seller may designate and (B) be written by a reputable insurance
company having a rating of at least “A+:VII” by Best’s Rating Guide (or a
comparable rating by a successor rating service), and (C) otherwise be subject
to Seller’s prior approval, and (c) all such tests shall be conducted by
Purchaser in compliance with Purchaser’s responsibilities set forth in
Section 4.9 below. Purchaser shall bear the cost of all such inspections or
tests and shall be responsible for and act as the generator with respect to any
wastes generated by those tests, which obligation shall survive the termination
of this Agreement. Subject to the provisions of Section 4.7 hereof, Purchaser or
Purchaser’s representatives may communicate with any governmental authority for
the sole purpose of gathering information regarding then current zoning
compliance of the Real Property and then current entitlements with respect to
the Real Property in connection with the transaction contemplated by this
Agreement; provided, however, Purchaser must contact Seller at least one
(1) full Business Day in advance by telephone to inform Seller of Purchaser’s
intended communication with any governmental authority and to allow Seller the
opportunity participate in such communication if Seller desires. As used in this
Section 4.3, “communicate” and “communication” shall mean the initiation of,
response to, or sharing or exchange of information, knowledge or messages,
whether by oral, written or electronic methods or media, or by any other means.

4.4 Due Diligence/Termination Right. Purchaser shall have through the last day
of the Inspection Period (as the same may be extended pursuant to Section 3.1)
in which to (a) examine, inspect, and investigate the Property Information and
the Additional Property Information (collectively, the “Property Documents”) and
the Property and, in Purchaser’s sole and absolute judgment and discretion,
determine whether the Property is acceptable to Purchaser, (b) obtain all
necessary internal approvals, and (c) satisfy all other contingencies of
Purchaser. Notwithstanding anything to the contrary in this Agreement, Purchaser
may terminate this Agreement for any reason or no reason by giving written
notice of termination to Seller and Escrow Agent (the “Due Diligence Termination
Notice”) on or before the last day of the Inspection Period. If Purchaser does
not give a Due Diligence Termination Notice, this Agreement shall continue in
full force and effect, Purchaser shall be deemed to have waived its right to
terminate this Agreement pursuant to this Section 4.4, and Purchaser shall be
deemed to have acknowledged that it has received or had access to all Property
Documents and conducted all inspections and tests of the Property that it
considers important.

4.5 Return of Documents and Reports. As additional consideration for the
transaction contemplated herein, Purchaser shall provide to Seller, if requested
by Seller, promptly following receipt of same by Purchaser, copies of all
“Reports”. “Reports” mean (a) third-party reports, tests, investigations and
studies that pertain to contamination of, or environmental concerns regarding,
the Property and (b) all other third party reports, investigations and studies,
other than economic analyses in each case under (a) and (b) prepared for
Purchaser in connection with its due diligence review of the Property,
including, without limitation, any and all Reports involving structural or
geological conditions of the Property, if any, which Reports shall be addressed
to Purchaser and, if requested by Seller, Seller, in all events at no cost to
Seller. The Reports shall be delivered to Seller without any representation or
warranty as to the completeness or accuracy of the Reports or any other matter
relating thereto. Purchaser’s obligation to deliver the Property Documents and
the Reports to Seller shall survive the termination of this Agreement.

 

-9-



--------------------------------------------------------------------------------

4.6 Intentionally Omitted.

4.7 Proprietary Information; Confidentiality. Purchaser agrees that it is bound
by the Confidentiality Agreement as if it were a party thereto, the
Confidentiality Agreement remains in full force and effect, and, without
limitation of the Confidentiality Agreement, the Property Documents that have
been or may be delivered or provided by, or on behalf of, Seller, and the
information obtained from any inspection of the Property are proprietary and
confidential and the Property Documents and access to the Property have been and
will be provided to Purchaser solely to assist Purchaser in determining the
feasibility of purchasing the Property. Purchaser shall not use the Property
Documents and other information for any purpose other than as set forth in the
preceding sentence. Purchaser shall not disclose the contents to any person
other than to those persons who are responsible for determining the feasibility
of Purchaser’s acquisition of the Property and who have agreed to preserve the
confidentiality of such information as required hereby (collectively, “Permitted
Outside Parties”). Purchaser shall not divulge the contents of the Property
Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 4.7. In permitting Purchaser
to review the Property Documents or any other information, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created. Purchaser’s obligations under this
Section 4.7 shall survive the termination of this Agreement.

4.8 No Representation or Warranty by Seller. Purchaser acknowledges that, except
as expressly set forth in this Agreement, Seller has not made and does not make
any warranty or representation regarding the truth, accuracy or completeness of
the Property Documents or the source(s) thereof. Purchaser further acknowledges
that (a) Seller obtained title to the Property by foreclosure or deed in lieu of
foreclosure and Seller’s files with regard to the Property may be incomplete and
(b) some if not all of the Property Documents were prepared by third parties
other than Seller. Seller expressly disclaims any and all liability for
representations or warranties, express or implied, statements of fact and other
matters contained in such information, or for omissions from the Property
Documents, or in any other written or oral communications transmitted or made
available to Purchaser. Purchaser shall rely solely upon its own investigation
with respect to the Property, including, without limitation, the Property’s
physical, environmental or economic condition, compliance or lack of compliance
with any ordinance, order, permit or regulation or any other attribute or matter
relating thereto. Seller has not undertaken any independent investigation as to
the truth, accuracy or completeness of the Property Documents and is providing
the Property Documents solely as an accommodation to Purchaser.

4.9 Purchaser’s Responsibilities. In conducting any inspections, investigations
or tests of the Property and/or Property Documents, Purchaser and its agents and
representatives shall: (a) not interfere with the operation and maintenance of
the Property; (b) not damage any part of the Property or any personal property
owned or held by any third party; (c) not injure or otherwise cause bodily harm
to Seller or its agents, guests, invitees, contractors and employees or their
agents, guests, invitees, contractors and employees; (d) comply with all
applicable laws; (e) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; (f) not
permit any liens to attach to the Real Property by reason of the exercise of its
rights hereunder; (g) repair any damage to the Real Property resulting directly
or

 

-10-



--------------------------------------------------------------------------------

indirectly from any such inspection or tests; and (h) not reveal or disclose
prior to Closing any information obtained during the Inspection Period
concerning the Property and the Property Documents to anyone other than the
Permitted Outside Parties, in accordance with the confidentiality standards set
forth in Section 4.7 above, or except as may be otherwise required by law.
Purchaser’s obligations under this Section 4.9 shall survive the termination of
this Agreement.

4.10 Purchaser’s Agreement to Indemnify. Purchaser hereby agrees to indemnify,
defend and hold Seller harmless from and against any and all liens, claims,
causes of action, damages, liabilities and expenses (including reasonable
attorneys’ fees) arising out of Purchaser’s inspections or tests permitted under
this Agreement or any violation of the provisions of Sections 4.3, 4.7, and 4.9;
provided, however, the indemnity shall not extend to protect Seller from any
pre-existing liabilities for matters merely discovered by Purchaser (i.e.,
latent environmental contamination) so long as Purchaser’s actions do not
aggravate any pre-existing liability of Seller. Purchaser’s obligations under
this Section 4.10 shall survive the termination of this Agreement and shall
survive the Closing.

ARTICLE 5

TITLE AND SURVEY

5.1 Title Commitment. Purchaser shall, within one (1) Business Day after the
Effective Date, request a current commitment for title insurance or preliminary
title report (the “Title Commitment”) from the Title Company, and shall deliver
a copy of such Title Commitment to Seller promptly after receipt thereof.

5.2 Updated Survey. Purchaser may elect to obtain a new survey or revise,
modify, or re-certify an existing survey (“Survey”) as necessary in order for
the Title Company to delete the survey exception from the Title Policy or to
otherwise satisfy Purchaser’s objectives.

5.3 Title Review. During the Title and Survey Review Period, Purchaser shall
review title to the Property as disclosed by the Title Commitment and the
Survey. Seller shall have no obligation to cure title objections except
financing liens of an ascertainable amount created by, under or through Seller
or that are held by Seller or an affiliate of Seller, which liens Seller shall
cause to be released at or prior to Closing (with Seller having the right to
apply the Purchase Price or a portion thereof for such purpose), and Seller
shall deliver the Property free and clear of any such financing liens. Seller
further agrees to remove any exceptions or encumbrances to title which are
voluntarily created by, under or through Seller after the Effective Date without
Purchaser’s consent (if requested, such consent shall not be unreasonably
withheld or delayed). The term “Permitted Exceptions” shall mean: the exceptions
(including exceptions that are part of the promulgated title insurance form) in
the Title Commitment that the Title Company has not agreed to remove from the
Title Commitment and things Purchaser consents to, or is deemed to have
consented to, as of the end of the Title and Survey Review Period and that
Seller is not required to remove as provided above; matters created by, through
or under Purchaser; items shown on the Survey which have not been removed as of
the end of the Inspection Period (or if Purchaser does not obtain a Survey, all
matters that a current, accurate survey of the Property would show); and real
estate taxes not yet due and payable.

 

-11-



--------------------------------------------------------------------------------

5.4 Delivery of Title Policy at Closing. In the event that the Title Company
does not issue at Closing, or unconditionally commit at Closing to issue, to
Purchaser, an owner’s title policy in accordance with the Title Commitment,
insuring Purchaser’s title interest in the Real Property in the amount of the
Purchase Price, subject only to the standard exceptions and exclusions from
coverage contained in such policy and the Permitted Exceptions (the “Title
Policy”), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money, if and to the extent refundable pursuant to Section 3.1,
shall be immediately returned to Purchaser, and if non-refundable shall be paid
to Seller, and the parties hereto shall have no further rights or obligations,
other than those that by their terms survive the termination of this Agreement.

ARTICLE 6

OPERATIONS AND RISK OF LOSS

6.1 Ongoing Operations. From the Effective Date through Closing:

6.1.1 New Contracts. Seller will not enter into any contract that will be an
obligation affecting the Property subsequent to the Closing, except contracts
entered into in the ordinary course of business that are terminable without
cause and without the payment of any termination penalty on not more than 30
days’ prior notice.

6.1.2 Maintenance of Improvements; Removal of Personal Property. Subject to
Sections 6.2 and 6.3, Seller shall maintain all Improvements substantially in
their present condition (ordinary wear and tear and casualty excepted) and in a
manner consistent with Seller’s maintenance of the Improvements during Seller’s
period of ownership. Seller will not remove any Tangible Personal Property
except as may be required for necessary repair or replacement or with respect to
items that, in Seller’s judgment are obsolete, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property.

6.1.3 Insurance. Seller will maintain in full force and effect the fire and
casualty insurance coverage currently in effect with respect to the Property.
Prior to the Property Information Delivery Date, Seller shall make available to
Purchaser a copy of its insurance certificate evidencing its insurance coverage
at the Property.

6.2 Damage. If prior to Closing the Property is damaged by fire or other
casualty, Seller shall estimate the cost to repair and the time required to
complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

6.2.1 Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, Purchaser may, at its option,
terminate this Agreement by delivering written notice to the other on or before
the expiration of 30 days after the date Seller delivers the Casualty Notice to
Purchaser (and if necessary, the Closing Date shall be extended to give the
parties the full thirty-day period to make such election and to obtain insurance
settlement agreements with Seller’s insurers). Upon any such termination, the
Earnest Money, if and to the extent refundable pursuant to Section 3.1, shall be
returned to Purchaser,

 

-12-



--------------------------------------------------------------------------------

and if nonrefundable shall be paid to Seller, and the parties hereto shall have
no further rights or obligations hereunder, other than those that by their terms
survive the termination of this Agreement. If neither Seller nor Purchaser so
terminates this Agreement within said 30-day period, then the parties shall be
deemed to have waived their respective right to terminate under this
Section 6.2.1 and the parties shall proceed under this Agreement and close on
schedule (subject to extension of Closing as provided above), and as of Closing
Seller shall assign to Purchaser, without representation or warranty by or
recourse against Seller, all of Seller’s rights in and to any resulting
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or
destruction and Purchaser shall assume full responsibility for all needed
repairs, and Purchaser shall receive a credit at Closing for any deductible
amount under such insurance policies (but the amount of the deductible plus
insurance proceeds shall not exceed the lesser of (a) the cost of repair or
(b) the Purchase Price and a pro rata share of the rental or business loss
proceeds, if any). For the purposes of this Agreement, “Material Damage” and
“Materially Damaged” means damage which, in Seller’s reasonable estimation,
exceeds 10% of the Purchase Price to repair.

6.2.2 Not Material. If the Property is not Materially Damaged, then neither
Purchaser nor Seller shall have the right to terminate this Agreement, and
Seller shall, at its option, either (a) repair the damage before the Closing in
a manner reasonably satisfactory to Purchaser (and if necessary, Seller may
extend the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Seller shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

6.3 Condemnation. If proceedings in eminent domain are instituted with respect
to the Property or any portion thereof that in Seller’s reasonable estimation
would result in an award that exceeds 10% of the Purchase Price, Purchaser may,
at its option, by written notice to Seller given within ten days after Seller
notifies Purchaser of such proceedings (and if necessary the Closing Date shall
be automatically extended to give Purchaser the full ten-day period to make such
election), either: (a) terminate this Agreement, in which case the Earnest
Money, if and to the extent refundable pursuant to Section 3.1, shall be
immediately returned to Purchaser, and if not refundable shall be immediately
paid to Seller, and the parties hereto shall have no further rights or
obligations, other than those that by their terms survive the termination of
this Agreement, or (b) proceed under this Agreement, in which event Seller
shall, at the Closing, assign to Purchaser its entire right, title and interest
in and to any condemnation award, and Purchaser shall have the sole right after
the Closing to negotiate and otherwise deal with the condemning authority in
respect of such matter. If Purchaser does not give Seller written notice of its
election within the time required above, then Purchaser shall be deemed to have
elected option (b) above.

ARTICLE 7

CLOSING

7.1 Closing. The consummation of the transaction contemplated herein (“Closing”)
shall occur on the Closing Date at the offices of Escrow Agent (or such other
location as may be mutually agreed upon by Seller and Purchaser). Funds shall be
deposited into and held by Escrow Agent in a closing escrow account with a bank
satisfactory to Purchaser and Seller.

 

-13-



--------------------------------------------------------------------------------

Upon satisfaction or completion of all closing conditions and deliveries, the
parties shall direct Escrow Agent to immediately record and deliver the closing
documents to the appropriate parties and make disbursements according to the
closing statements executed by Seller and Purchaser.

7.2 Conditions to Parties’ Obligation to Close. In addition to all other
conditions set forth herein, the obligation of Seller, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1 Representations and Warranties. The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, except for representations and
warranties made as of, or limited by, a specific date, which will be true and
correct in all material respects as of the specified date or as limited by the
specified date.

7.2.2 Deliveries. As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing; and

7.2.3 Actions, Suits, etc. There shall exist no pending or threatened actions,
suits, arbitrations, claims, attachments, proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against the other party that would materially and adversely affect
that party’s ability to perform its obligations under this Agreement.

So long as a party is not in default hereunder, if any condition to such party’s
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Sections 10.1 and 10.2, such
party may, in its sole discretion, terminate this Agreement by delivering
written notice to the other party and Escrow Agent on or before the Closing Date
(or such earlier date as is provided herein), or elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had knowledge at the Closing.

7.3 Seller’s Deliveries in Escrow. As of or prior to the Closing Date, Seller
shall deliver in escrow to Escrow Agent the following:

7.3.1 Deed. A special warranty deed in the form of Exhibit B hereto, warranting
title only against any party claiming by, through or under Seller, in form
acceptable for recordation under the law of the state where the Property is
located and including a list of the Permitted Exceptions to which the conveyance
shall be subject, executed and acknowledged by Seller, conveying to Purchaser
Seller’s interest in the Real Property (the “Deed”). The Deed shall use as its
legal description of the Property the description contained in Seller’s vesting
deed. If such description differs from the description derived from the Survey,
Seller shall also deliver a quit-claim deed using the description derived from
the Survey;

 

-14-



--------------------------------------------------------------------------------

7.3.2 Bill of Sale, Assignment and Assumption. A Bill of Sale in the form of
Exhibit C hereto (the “Assignment”), executed and acknowledged by Seller;

7.3.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

7.3.4 FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the
form of Exhibit D hereto executed by Seller;

7.3.5 Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the underwriter for the Title Policy;

7.3.6 Title Affidavits and Indemnities. An owner’s affidavit and/or a mechanic’s
lien affidavit in such forms as will permit the Title Company to issue its title
policy without exception for parties in possession, and mechanic’s liens and a
gap affidavit in a form sufficient to permit the Title Company to release the
purchase price and disburse funds prior to recording the Deed;

7.3.7 Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

7.4 Purchaser’s Deliveries in Escrow. As of or prior to the Closing Date,
Purchaser shall deliver in escrow to Escrow Agent the following:

7.4.1 Bill of Sale. The Assignment, executed and acknowledged by Purchaser;

7.4.2 ERISA Letter. A letter to Seller in the form of Exhibit E hereto duly
executed by Purchaser, confirming that Purchaser is not acquiring the Property
with the assets of an employee benefit plan as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974 (“ERISA”) and, in the event
Purchaser is unable or unwilling to make such a representation, Purchaser shall
be deemed to be in default hereunder, and Seller shall have the right to
terminate this Agreement and to receive and retain the Earnest Money;

7.4.3 Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of the Real Property;

7.4.4 Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

 

-15-



--------------------------------------------------------------------------------

7.4.5 Additional Documents. Any additional documents that Seller, Escrow Agent
or the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

7.5 Closing Statements. As of or prior to the Closing Date, Seller and Purchaser
shall deposit with Escrow Agent an executed closing statement consistent with
this Agreement in the form required by Escrow Agent.

7.6 Purchase Price. At or before 1:00 p.m. (Eastern Time) on the Closing Date,
Purchaser shall deliver to Escrow Agent the Purchase Price, less the Earnest
Money that is applied to the Purchase Price, plus or minus applicable
prorations, in immediate, same-day U.S. federal funds wired for credit into
Escrow Agent’s escrow account, which funds must be delivered in a manner to
permit Escrow Agent to deliver good funds to Seller or its designee on the
Closing Date (and, if requested by Seller, by wire transfer); in the event that
Escrow Agent is unable to deliver good funds to Seller or its designee prior to
4:00 p.m. (Eastern Time) on the Closing Date, then the closing statements and
related prorations will be revised as necessary.

7.7 Possession. Seller shall deliver possession of the Property to Purchaser at
the Closing subject only to the Permitted Exceptions.

7.8 Delivery of Books and Records. After the Closing, Seller shall deliver to
the offices of Purchaser’s property manager or to the Real Property to the
extent in Seller’s or its property manager’s possession: maintenance records and
warranties; plans and specifications; licenses, permits and certificates of
occupancy; copies or originals of all books and records of account, contracts,
and keys.

ARTICLE 8

PRORATIONS, DEPOSITS, COMMISSIONS

8.1 Prorations. At Closing, the following items shall be prorated as of the
Closing Date with all items of income and expense for the Property being borne
by Purchaser from and after (and including) the Closing Date: any income and
rents that have been collected by Seller as of Closing; fees and assessments;
prepaid expenses and obligations under Service Contracts; accrued operating
expenses; real and personal ad valorem taxes (“Taxes”); and any assessments by
private covenant for the then-current calendar year of Closing. Specifically,
the following shall apply to such prorations:

8.1.1 Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing. Any additional Taxes relating to the year of Closing or prior years
arising out of a change in the use of the Real Property or a change in ownership
shall be assumed by Purchaser effective as of Closing and paid by Purchaser when
due and payable, and Purchaser shall indemnify Seller from and against any and
all such Taxes, which indemnification obligation shall survive the Closing.

 

-16-



--------------------------------------------------------------------------------

8.1.2 Utilities. To the extent any utility is in Seller’s name, Purchaser shall
take all steps necessary to effectuate the transfer of all utilities to its name
as of the Closing Date, and where necessary, post deposits with the utility
companies. Seller shall ensure that all utility meters are read as of the
Closing Date. Seller shall be entitled to recover any and all deposits held by
any utility company as of the Closing Date.

8.2 Intentionally Omitted.

8.3 Closing Costs. Closing costs shall be allocated between Seller and Purchaser
in accordance with Section 1.2.

8.4 Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, final adjustment to be made as soon as
reasonably possible after the Closing. Payments in connection with the final
adjustment shall be due within 30 days of written notice. All such rights and
obligations shall survive the Closing.

8.5 Intentionally Omitted.

8.6 Commissions. Seller shall be responsible to Purchaser’s broker, Coldwell
Banker, for a real estate sales commission at Closing in the amount of two and
one-half percent (2.5%) of the Purchase Price (but only in the event of a
Closing in strict accordance with this Agreement). Seller shall also pay any fee
owed to Heritage Management Group, LLC in connection with the sale of the
Property. Other than as stated in the preceding sentence, Seller and Purchaser
each represent and warrant to the other that no real estate brokerage commission
is payable to any person or entity in connection with the transaction
contemplated hereby, and each agrees to and does hereby indemnify and hold the
other harmless against the payment of any commission to any other person or
entity claiming by, through or under Seller or Purchaser, as applicable. This
indemnification shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and litigation costs) arising as
a result of such claims and shall survive the Closing.

ARTICLE 9

REPRESENTATIONS AND WARRANTIES

9.1 Seller’s Representations and Warranties. Seller represents and warrants to
Purchaser that:

9.1.1 Organization and Authority. Seller is validly existing, and in good
standing in the state in which it was formed. Seller has the full right and
authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Seller at the Closing will be, authorized and executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Seller, enforceable in accordance with their terms.

 

-17-



--------------------------------------------------------------------------------

9.1.2 Pending Actions. To Seller’s knowledge, there is no action or proceeding
pending or threatened against Seller or relating to the Property, which
challenges or impairs Seller’s ability to execute or perform its obligations
under this Agreement.

9.1.3 Leases. Seller has not entered into any lease, contract or agreement with
respect to the occupancy of the Property (or any portion thereof) that will be
binding on Purchaser or the Property after the Closing. Neither the Property nor
any portion thereof has been leased, and to Seller’s knowledge no third party
has been in possession and occupancy of the Property, in each case during the
twelve (12) month period preceding the Effective Date of this Agreement.

9.1.4 Notices from Governmental Authorities. To Seller’s knowledge, Seller has
not received from any governmental authority written notice of any material
violation of any laws applicable (or alleged to be applicable) to the Real
Property, or any part thereof, that has not been corrected, except as may be
reflected by the Property Documents or otherwise disclosed in writing to
Purchaser.

9.1.5 Contracts. To Seller’s knowledge, other than the Permitted Exceptions,
Seller is not a party to any contract or agreement affecting or pertaining to
the Property that will be binding on Purchaser or the Property after the
Closing.

9.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

9.2.1 Organization and Authority. Purchaser is validly existing as a corporation
in good standing in the State of Delaware and is qualified to do business in the
state in which the Real Property is located. Purchaser has the full right and
authority and has obtained any and all consents required to enter into this
Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Purchaser at the Closing will be, authorized and properly executed
and constitute, or will constitute, as appropriate, the valid and binding
obligation of Purchaser, enforceable in accordance with their terms.

9.2.2 Pending Actions. There is no action or proceeding pending or, to
Purchaser’s knowledge, threatened against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Agreement.

9.2.3 ERISA. Purchaser is not an employee benefit plan (a “Plan”) subject to
ERISA or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), assets of a Plan are not being used to acquire the Property, Purchaser
is not a “party in interest” (as that term is defined in Section 3(14) of ERISA)
with respect to any Plan that is an investor in Seller, and Purchaser’s
acquisition of the Property will not constitute or result in a prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

9.2.4 Prohibited Persons and Transactions. Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business

 

-18-



--------------------------------------------------------------------------------

under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 are made as of the Effective Date, are
remade as of the Closing Date (subject to, in the case of Sections 9.1.2 and
9.1.4, changes that are not the result of a breach by Seller of any of its
covenants in this Agreement), and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of nine months (the “Survival Period”). Terms such as “to Seller’s knowledge,”
“to the best of Seller’s knowledge” or like phrases mean the actual knowledge of
Stephen Spencer, the asset manager of the Property for a period of more than 1
year preceding the Effective Date, who is the person solely responsible for the
asset (“Seller’s Representative”), without any duty of inquiry or investigation;
provided that so qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of Seller’s Representative, or any other
officer or employee of Seller, on account of any breach of any representation or
warranty made by Seller herein. Said terms do not include constructive
knowledge, imputed knowledge, or knowledge Seller or such persons do not have
but could have obtained through further investigation or inquiry. No broker,
agent, or party other than Seller is authorized to make any representation or
warranty for or on behalf of Seller. Each party shall have the right to bring an
action against the other on the breach of a representation or warranty or
covenant hereunder or in the documents delivered by Seller at the Closing, but
only on the following conditions: (1) the party bringing the action for breach
first learns of the breach after Closing and files such action within the
Survival Period and (2) neither party shall have the right to bring a cause of
action for a breach of a representation or warranty or covenant unless the
damage to such party on account of such breach (individually or when combined
with damages from other breaches) equals or exceeds $25,000. Neither party shall
have any liability after Closing for the breach of a representation or warranty
or covenant hereunder of which the other party hereto had knowledge as of
Closing. Notwithstanding any other provision of this Agreement, any agreement
contemplated by this Agreement, or any rights which Purchaser might otherwise
have at law, equity, or by statute, whether based on contract or some other
claim, Purchaser agrees that any liability of Seller to Purchaser will be
limited to $400,000. In no event shall either party be liable to the other party
for incidental, consequential, or punitive damages as a result of the breach of
any or all representations or warranties set forth in this Agreement. The
provisions of this Section 9.3 shall survive the Closing. Any breach of a
representation or warranty or covenant that occurs prior to Closing shall be
governed by Article 10.

ARTICLE 10

DEFAULT AND REMEDIES

10.1 Seller’s Remedies. If Purchaser fails to consummate the purchase of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Purchaser’s
representations or warranties are breached in any material respect,

 

-19-



--------------------------------------------------------------------------------

and such default or breach is not cured by the earlier of the third
(3rd) Business Day after written notice thereof from Seller or the Closing Date
(except no notice or cure period shall apply if Purchaser fails to consummate
the purchase of the Property hereunder), Seller shall be entitled, as its sole
remedy (except as provided in Sections 4.10, 8.6, 10.3 and 10.4 hereof), to
terminate this Agreement and recover the Earnest Money as liquidated damages and
not as penalty, in full satisfaction of claims against Purchaser hereunder.
Seller and Purchaser agree that Seller’s damages resulting from Purchaser’s
default are difficult, if not impossible, to determine and the Earnest Money is
a fair estimate of those damages which has been agreed to in an effort to cause
the amount of such damages to be certain. Notwithstanding anything in this
Section 10.1 to the contrary, in the event of Purchaser’s default or a
termination of this Agreement, Seller shall have all remedies available at law
or in equity in the event Purchaser or any party related to or affiliated with
Purchaser is asserting any claims or right to the Property that would otherwise
delay or prevent Seller from having clear, indefeasible and marketable title to
the Property. In all other events Seller’s remedies shall be limited to those
described in this Section 10.1 and Sections 4.10, 8.6, 10.3 and 10.4 hereof. If
Closing is consummated, Seller shall have all remedies available at law or in
equity in the event Purchaser fails to perform any obligation of Purchaser under
this Agreement.

10.2 Purchaser’s Remedies. If Seller fails to consummate the sale of the
Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Purchaser to
perform hereunder, or if prior to Closing any one or more of Seller’s
representations or warranties are breached in any material respect, and such
default or breach is not cured by the earlier of the third (3rd) Business Day
after written notice thereof from Purchaser or the Closing Date (Purchaser
hereby agreeing to give such written notice to Seller within two (2) Business
Days after Purchaser first learns of any such default or breach by Seller,
except no notice or cure period shall apply if Seller fails to consummate the
sale of the Property hereunder), Purchaser shall elect, as its sole remedy,
either to (a) terminate this Agreement by giving Seller timely written notice of
such election prior to or at Closing and recover the Earnest Money, (b) enforce
specific performance to consummate the sale of the Property hereunder or
(c) waive said failure or breach and proceed to Closing without any reduction in
the Purchase Price. Notwithstanding anything herein to the contrary, Purchaser
shall be deemed to have elected to terminate this Agreement if Purchaser fails
to deliver to Seller written notice of its intent to file a claim or assert a
cause of action for specific performance against Seller on or before ten
(10) Business Days following the scheduled Closing Date or, having given such
notice, fails to file a lawsuit asserting such claim or cause of action in the
county in which the Property is located within two months following the
scheduled Closing Date. Purchaser’s remedies shall be limited to those described
in this Section 10.2 and Sections 10.3 and 10.4 hereof. IN NO EVENT SHALL
SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR
AFFILIATES, ANY OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR
OTHERWISE.

10.3 Attorneys’ Fees. In the event either party hereto employs an attorney in
connection with claims by one party against the other arising from the operation
of this Agreement, the non-prevailing party shall pay the prevailing party all
reasonable fees and expenses, including attorneys’ fees, incurred in connection
with such claims.

 

-20-



--------------------------------------------------------------------------------

10.4 Other Expenses. If this Agreement is terminated due to the default of a
party, then the defaulting party shall pay any fees or charges due to Escrow
Agent for holding the Earnest Money as well as any escrow cancellation fees or
charges and any fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

ARTICLE 11

DISCLAIMERS, RELEASE AND INDEMNITY

11.1 Disclaimers By Seller. Except as expressly set forth in this Agreement, it
is understood and agreed that Seller and Seller’s agents or employees have not
at any time made and are not now making, and they specifically disclaim, any
warranties, representations or guaranties of any kind or character, express or
implied, with respect to the Property, including, but not limited to,
warranties, representations or guaranties as to (a) matters of title (other than
Seller’s special warranty of title to be contained in the Deed),
(b) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials in, on, under
or in the vicinity of the Property, (c) geological conditions, including,
without limitation, subsidence, subsurface conditions, water table, underground
water reservoirs, limitations regarding the withdrawal of water, and geologic
faults and the resulting damage of past and/or future faulting, (d) whether, and
to the extent to which the Property or any portion thereof is affected by any
stream (surface or underground), body of water, wetlands, flood prone area,
flood plain, floodway or special flood hazard, (e) drainage, (f) soil
conditions, including the existence of instability, past soil repairs, soil
additions or conditions of soil fill, or susceptibility to landslides, or the
sufficiency of any undershoring, (g) the presence of endangered species or any
environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(i) the availability of any utilities to the Property or any portion thereof
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof, (m) the
condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other similar laws,
(n) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (o) any other matter affecting the stability and
integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) the truth, accuracy or completeness of the Property
Documents, (s) tax consequences, or (t) any other matter or thing with respect
to the Property.

11.2 Sale “As Is, Where Is”. Purchaser acknowledges and agrees that upon
Closing, Seller shall sell and convey to Purchaser and Purchaser shall accept
the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly
provided otherwise in this Agreement and any document executed by Seller and
delivered to Purchaser at Closing. Except

 

-21-



--------------------------------------------------------------------------------

as expressly set forth in this Agreement, Purchaser has not relied and will not
rely on, and Seller has not made and is not liable for or bound by, any express
or implied warranties, guarantees, statements, representations or information
pertaining to the Property or relating thereto (including specifically, without
limitation, Property information packages distributed with respect to the
Property) made or furnished by Seller, or any property manager, real estate
broker, agent or third party representing or purporting to represent Seller, to
whomever made or given, directly or indirectly, orally or in writing. Purchaser
represents that it is a knowledgeable, experienced and sophisticated purchaser
of real estate and that, except as expressly set forth in this Agreement, it is
relying solely on its own expertise and that of Purchaser’s consultants in
purchasing the Property and shall make an independent verification of the
accuracy of any documents and information provided by Seller. Purchaser will
conduct such inspections and investigations of the Property as Purchaser deems
necessary, including, but not limited to, the physical and environmental
conditions thereof, and shall rely upon same. By failing to terminate this
Agreement prior to the expiration of the Inspection Period, Purchaser
acknowledges that Seller has afforded Purchaser a full opportunity to conduct
such investigations of the Property as Purchaser deemed necessary to satisfy
itself as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to any Hazardous Materials on or
discharged from the Property, and will rely solely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement. Upon Closing, Purchaser
shall assume the risk that adverse matters, including, but not limited to,
adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations. Purchaser hereby represents and warrants to Seller that:
(a) Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Property for
business, commercial, investment or other similar purpose and not for use as
Purchaser’s residence. Purchaser waives any and all rights or remedies it may
have or be entitled to, deriving from disparity in size or from any significant
disparate bargaining position in relation to Seller.

11.3 Seller Released from Liability. Purchaser acknowledges that it will have
the opportunity to inspect the Property during the Inspection Period, and during
such period, observe its physical characteristics and existing conditions and
the opportunity to conduct such investigation and study on and of the Property
and adjacent areas as Purchaser deems necessary, and Purchaser hereby FOREVER
RELEASES AND DISCHARGES Seller from all responsibility and liability, whether
arising before or after the Effective Date, and liabilities under the
Comprehensive Environmental Response, Compensation and Liability Act Of 1980 (42
U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), regarding the condition,
valuation, salability or utility of the Property, or its suitability for any
purpose whatsoever (including, but not limited to, with respect to the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or other materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to be specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property). Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WAIVED)
any and all

 

-22-



--------------------------------------------------------------------------------

objections and complaints (including, but not limited to, federal, state and
local statutory and common law based actions, and any private right of action
under any federal, state or local laws, regulations or guidelines to which the
Property is or may be subject, including, but not limited to, CERCLA) concerning
the physical characteristics and any existing conditions of the Property.
Purchaser further hereby assumes the risk of changes in applicable laws and
regulations relating to past, present and future environmental conditions on the
Property and the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of Hazardous Materials or other
contaminants, may not have been revealed by its investigation.

11.4 “Hazardous Materials” Defined. For purposes hereof, “Hazardous Materials”
means “Hazardous Material,” “Hazardous Substance,” “Pollutant or Contaminant,”
and “Petroleum” and “Natural Gas Liquids,” as those terms are defined or used in
Section 101 of CERCLA, and any other substances regulated because of their
effect or potential effect on public health and the environment, including,
without limitation, PCBs, lead paint, asbestos, urea formaldehyde, radioactive
materials, putrescible materials, and infectious materials.

11.5 Survival. The terms and conditions of this Article 11 shall expressly
survive the Closing and shall not merge with the provisions of any closing
documents.

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12

MISCELLANEOUS

12.1 Parties Bound; Assignment. This Agreement, and the terms, covenants, and
conditions herein contained, shall inure to the benefit of and be binding upon
the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Purchaser may assign its rights under this Agreement upon the
following conditions: (a) (i) the assignee of Purchaser must be an entity
controlling, controlled by, or under common control with Purchaser, or (ii) the
assignee of Purchaser is contractually bound to enter into a lease of the
Property with Purchaser at Closing, and Seller has approved the assignee (such
approval not to be unreasonably withheld), (b) all of the Earnest Money must
have been delivered in accordance herewith, (c) the assignee of Purchaser shall
assume all obligations of Purchaser hereunder, but Purchaser shall remain
primarily liable for the performance of Purchaser’s obligations, (d) a copy of
the fully executed written assignment and assumption agreement shall be
delivered to Seller at least five (5) Business Days prior to Closing, and
(e) the requirements in Section 12.16 are satisfied.

12.2 Headings. The article, section, subsection, paragraph and/or other headings
of this Agreement are for convenience only and in no way limit or enlarge the
scope or meaning of the language hereof.

12.3 Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to

 

-23-



--------------------------------------------------------------------------------

the intent manifested by the portion held invalid or inoperative. The failure by
either party to enforce against the other any term or provision of this
Agreement shall not be deemed to be a waiver of such party’s right to enforce
against the other party the same or any other such term or provision in the
future.

12.4 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

12.5 Survival. The provisions of this Agreement that contemplate performance
after the Closing and the obligations of the parties not fully performed at the
Closing (other than any unfulfilled closing conditions which have been waived or
deemed waived by the other party) shall survive the Closing and shall not be
deemed to be merged into or waived by the instruments of Closing.

12.6 Entirety and Amendments. This Agreement embodies the entire agreement
between the parties and supersedes all prior agreements and understandings
relating to the Property. This Agreement may be amended or supplemented only by
an instrument in writing executed by the party against whom enforcement is
sought. All Exhibits hereto are incorporated herein by this reference for all
purposes.

12.7 Time. Time is of the essence in the performance of this Agreement.

12.8 Confidentiality. Purchaser shall make no public announcement or disclosure
of any information related to this Agreement to outside brokers or third
parties, before or after the Closing, without the prior written specific consent
of Seller; provided, however, that Purchaser may, subject to the provisions of
Section 4.7, make disclosure of this Agreement to its Permitted Outside Parties
as necessary to perform its obligations hereunder and as may be required under
laws or regulations applicable to Purchaser.

12.9 Notices. All notices required or permitted hereunder shall be in writing
and shall be served on the parties at the addresses set forth in Section 1.3.
Any such notices shall, unless otherwise provided herein, be given or served
(a) by depositing the same in the United States mail, postage paid, certified
and addressed to the party to be notified, with return receipt requested, (b) by
overnight delivery using a nationally recognized overnight courier, (c) by
personal delivery, or (d) by facsimile transmission during normal business hours
with a confirmation copy delivered by another method permitted under this
Section 12.9. Notice given in accordance herewith for all permitted forms of
notice shall be effective upon the earlier to occur of actual delivery to the
address of the addressee or refusal of receipt by the addressee. Except for
facsimile notices as described above, no notice hereunder shall be effective if
sent or delivered by electronic means. In no event shall this Agreement be
altered, amended or modified by electronic mail or electronic record. A party’s
address may be changed by written notice to the other party; provided, however,
that no notice of a change of address shall be effective until actual receipt of
such notice. Copies of notices are for informational purposes only, and a
failure to give or receive copies of any notice shall not be deemed a failure to
give notice. Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

-24-



--------------------------------------------------------------------------------

12.10 Construction. The parties acknowledge that the parties and their counsel
have reviewed and revised this Agreement and agree that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

12.11 Calculation of Time Periods; Business Day. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is
not a Business Day, in which event the period shall run until the end of the
next day which is a Business Day. The last day of any period of time described
herein shall be deemed to end at 5:00 p.m. local time in the state in which the
Real Property is located. As used herein, the term “Business Day” means any day
that is not a Saturday, Sunday or legal holiday for national banks in the city
in which the Real Property is located.

12.12 Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement.

12.13 Recordation. Without the prior written consent of Seller, there shall be
no recordation of either this Agreement or any memorandum hereof, or any
affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof. In addition to any such remedies,
Purchaser shall be obligated to execute an instrument in recordable form
releasing this Agreement or memorandum or affidavit, and Purchaser’s obligations
pursuant to this Section 12.13 shall survive any termination of this Agreement
as a surviving obligation.

12.14 Further Assurances. In addition to the acts and deeds recited herein and
contemplated to be performed, executed and/or delivered by either party at
Closing, each party agrees to perform, execute and deliver, but without any
obligation to incur any additional liability or expense, on or after the Closing
any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

12.15 Discharge of Obligations. The acceptance of the Deed by Purchaser shall be
deemed to be a full performance and discharge of every representation and
warranty made by Seller herein and every agreement and obligation on the part of
Seller to be performed pursuant to the provisions of this Agreement, except
those which are herein specifically stated to survive Closing.

12.16 ERISA. Under no circumstances shall Purchaser have the right to assign
this Agreement to any person or entity owned or controlled by an employee
benefit plan if Seller’s sale of the Property to such person or entity would, in
the reasonable opinion of Seller’s ERISA advisors or consultants, create or
otherwise cause a “prohibited transaction” under ERISA. In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a

 

-25-



--------------------------------------------------------------------------------

“prohibited transaction” under ERISA and necessitate the termination of this
Agreement then, notwithstanding any contrary provision which may be contained
herein, Seller shall have the right to terminate this Agreement.

12.17 No Third Party Beneficiary. The provisions of this Agreement and of the
documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or any of the documents to be executed and
delivered at Closing.

12.18 Reporting Person. Purchaser and Seller hereby designate the Title Company
as the “reporting person” pursuant to the provisions of Section 6045(e) of the
Internal Revenue Code of 1986, as amended.

12.19 Post-Closing Access. From and after the Closing, the Purchaser will, at
Seller’s sole cost and expense, permit Seller and Seller’s agents and
representatives access (and will permit copying of materials pertaining to the
period prior to the Closing), during business hours from time to time, to
Property-related information upon reasonable advance notice to the Purchaser.
This Section 12.19 shall survive the Closing.

12.20 RADON GAS. Radon is a naturally occurring radioactive gas that, when it
has accumulated in a building in sufficient quantities, may present health risks
to persons who are exposed to it over time. Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
health department.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

-26-



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AGREEMENT OF

PURCHASE AND SALE

BY AND BETWEEN

1450 EXECUTIVE CIRCLE NE- MELBOURNE, LLC

AND

LIGHTING SCIENCE GROUP CORPORATION

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

  SELLER:  

1450 EXECUTIVE CIRCLE NE- MELBOURNE, LLC, a

Delaware limited liability company

Date executed by Seller   By:  

/s/ Stephen Spencer

  Name:  

Stephen Spencer

June 8, 2010   Title:  

Vice President

  PURCHASER:   LIGHTING SCIENCE GROUP CORPORATION Date executed by Purchaser  
By:  

/s/ John Stanley

  Name:  

John Stanley

June 8, 2010   Title:  

Chief Operating Officer

 



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received and shall hold the Initial Earnest Money required to be deposited
under this Agreement and the interest earned thereto, in escrow, and shall
disburse the Earnest Money, and the interest earned thereon, pursuant to the
provisions of this Agreement.

 

 

FIRST AMERICAN TITLE

INSURANCE COMPANY

Date executed by Escrow Agent   By:  

 

  Name:  

 

June     , 2010   Title:  

 

 



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

A – Legal Description of Land

B – Special Warranty Deed

C – Bill of Sale

D – FIRPTA Certificate

E – ERISA Letter



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF LAND

Tracts E and F, inclusive, PORT MALABAR UNIT SIXTY, according to the plat
thereof as recorded in Plat Book 32, Pages 99 through 102, Public Records of
Brevard County, Florida.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL WARRANTY DEED

This Instrument Prepared By:

 

                                       PARCEL I.D. NO.:           

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made as of the             day of
                , 20    , by                                 , whose mailing
address is                                  (hereinafter referred to as the
“Grantor”), to                                          
                           , hose mailing address
is                                                                  (hereinafter
referred to as the “Grantee”).

(Wherever used herein the terms “Grantor” and “Grantee” include all the parties
to this instrument and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of trustees, partnerships and
corporations.)

W I T N E S S E T H :

That Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00) and
other valuable considerations, the receipt and sufficiency of which is hereby
acknowledged, hereby grants, bargains, sells, aliens, remises, releases, conveys
and confirms unto Grantee, all of Grantor’s right, title and interest in and to
that certain real property situate, lying and being in                         
County, Florida (hereinafter referred to as the “Property”), and being more
particularly described in Exhibit “A” attached hereto and made a part hereof.

TOGETHER with all of the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining.

TO HAVE AND TO HOLD the same in fee simple forever.

AND Grantor hereby covenants with Grantee that Grantor is lawfully seized of the
Property in fee simple; that the Grantor has good right and lawful authority to
sell and convey the Property, and hereby warrants the title to the Property and
will defend the same against the lawful claims of all persons claiming by,
through or under the Grantor, but against no others. This conveyance is subject
to taxes accruing subsequent to                         , not yet due and
payable, and the matters set forth on Exhibit “B” attached hereto and made a
part hereof, but this reference to the foregoing shall not operate to reimpose
the same.

IN WITNESS WHEREOF, Grantor has caused this instrument to be executed and
delivered in its name by its corporate officer thereunto duly authorized, has
caused its corporate seal to be hereunto affixed and has intended this
instrument to be and become effective as of the day and year first above
written.

 

B-1



--------------------------------------------------------------------------------

Signed, sealed and delivered     “GRANTOR” in the presence of:                
Print Name:                   By:             Name:     Print Name:          
Title:     Two witnesses as to Grantor       (CORPORATE SEAL)

STATE OF FLORIDA

COUNTY OF                             

The foregoing instrument was acknowledged before me this              day of
                        , 20     by                                      as
                     of                                                  . Said
person (check one): [    ] is personally known to me, [    ] produced a driver’s
license (issued by a state of the United States within the last five (5) years)
as identification, or [    ] produced other identification, to wit:
                                             .

 

Print Name:  

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT A

[Description of the Property]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[Permitted Exceptions]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE

(name of property)

THIS BILL OF SALE (this “Bill of Sale”) is made as of the      day of
                    ,     , by and between
                                        , a
                                         (“Assignor”), and
                                        , a
                                         (“Assignee”).

W I T N E S S E T H:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee hereby agree as follows:

1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

All right, title and interest of Assignor in and to all tangible personal
property (“Personalty”) set forth in the inventory on Exhibit A hereto and made
a part hereof, and located on, and used in connection with the management,
maintenance or operation of that certain land and improvements located in the
County of Brevard, State of Florida, as more particularly described in Exhibit B
hereto and made a part hereof (“Real Property”), but excluding tangible personal
property owned or leased by Assignor’s property manager (as defined below).

2. This Bill of Sale is given pursuant to that certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”) dated as of June     , 2010,
between Assignor and Assignee, providing for, among other things, the conveyance
of the Personalty.

3. As set forth in Article 11 of the Purchase Agreement, which is hereby
incorporated by reference as if herein set out in full and except as set forth
herein, the property conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE,
EXPRESS OR IMPLIED, EXCEPT AS EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, IT
BEING THE INTENTION OF ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL
WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY
ANY AFFIRMATION OF FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY
CONVEYED HEREUNDER, OR BY ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES
WHATSOEVER CONTAINED IN OR CREATED BY THE FLORIDA UNIFORM COMMERCIAL CODE.

4. Assignee hereby accepts the assignment of the Personalty.

5. This Bill of Sale may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as of the
date first above written.

 

ASSIGNOR:

 

  , a

 

    By:  

 

Name:  

 

Title:  

 

ASSIGNEE:

 

By:  

 

Name:  

 

Title:  

 

[INSERT APPROPRIATE ACKNOWLEDGMENTS FOR THE STATE]

 

Exhibit A    Personalty Exhibit B    Real Property

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FIRPTA CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                          (“Transferee”) that
withholding of tax is not required upon the disposition of a U.S. real property
interest by                                          (“Transferor”), the
undersigned, in his capacity as                      of                     ,
but not individually, hereby certifies to Transferee the following on behalf of
Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor’s U.S. employer identification number is                     ; and

3. Transferor’s office address is                                         .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of                     , 20    .

 

 

  By:  

 

Name:  

 

Title:  

 

Date:  

 

 

D-1



--------------------------------------------------------------------------------

THE STATE OF                      

   §       §   

COUNTY OF                     

   §   

This instrument was acknowledged before me on                     , 200    , by
                                        ,
                                         of
                                        , a
                                        , on behalf of said
                                        .

 

 

Notary Public, State of                     

SWORN TO AND SUBSCRIBED BEFORE ME by                                          on
                    , 2010.

 

 

Notary Public, State of                     

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

ERISA LETTER

                    ,             

 

 

 

 

 

 

  Re: Acquisition of [Property] in [City, State]

Ladies and Gentlemen:

The undersigned represents to you that [Purchaser], or any affiliates thereof,
or any firm, person or entity providing financing for the purchase of the entire
interest of                                          in the above-described
property (the “Property”) are not using the assets of an employee benefit plan
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and covered under Title I, Part 4 of the ERISA or
Section 4975 of the Internal Revenue Code of 1986, as amended, in the
performance or discharge of its obligations under that certain Agreement of
Purchase and Sale dated                     ,             , with respect to the
Property by and between                                         , as Seller, and
the undersigned, as Purchaser, including the acquisition of the Property.

 

Very truly yours,

 

By:  

 

Name:  

 

Title:  

 

 

E-1